DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Rebuttal Arguments
2.	The amendments to the claims and rebuttal arguments filed on August 18, 2022 have been fully considered.  The amendments and arguments are not sufficient to overcome the outstanding rejection under 35 USC 112.  Below are responses to Applicant’s remarks.
	The claims were previously rejected under 35 USC 112 for failing to comply with the enablement requirement.  The claims are drawn to methods of treating diseases which included various disorders.  It was set forth that neither the specification nor the state of the art teach how to use the claimed compounds, or inhibitors of ROS production, for the treatment of the claimed diseases.  Therefore, it was determined that the claims are not enabled.
	Applicants have amended the claims to be directed to the treatment of diabetic nephropathy.  Applicants argue that the specification teach that the claimed compounds inhibit the production of hyperglycemia-induced ROS in cells.  Applicants argue that hyperglycemia-induced ROS production is the major mechanism underlying the pathogenesis and progression of diabetic nephropathy and chronic kidney disease thus providing the reasonable correlation for enablement.
	The arguments have been fully considered, however, they are not found to be persuasive.  It is noted that Applicants argue that the production of hyperglycemia-induced ROS in cells is involved in the pathophysiology of diabetic nephropathy.  However, Applicants have not shown that the inhibition of ROS production leads to the treatment of the disease.  Applicants have not provided guidance in form of models, or disclosure in the art for how inhibition of ROS production is correlated with the treatment of the claimed disease.  
	For the reasons provided above, it is maintained that the 35 USC 112 rejection is proper.  This rejection is maintained for claims 64 and 120, and applied to newly added claims 123 and 124.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626